Citation Nr: 0944253	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-05 115 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
gunshot wound (GSW) of the right hand.

2.  Entitlement to service connection for scar of the index 
finger of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from December 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for scar of 
the index finger of the left hand is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim for residuals of GSW of 
the right hand was last denied by a rating decision in 
December 1980, which was not appealed.

2.  The evidence submitted since the December 1980 rating 
decision pertinent to the claim for service connection for 
residuals of GSW of the right hand is either cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of December 1980, which denied an 
application to reopen a claim for service connection for 
residuals of GSW of the right hand, is final.  38 U.S.C.A. § 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2009).

2.  Evidence received since December 1980 is not new and 
material, and the Veteran's claim for service connection for 
residuals of GSW of the right hand is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants. Under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

Prior to the adjudication of the application to reopen the 
claim for service connection for residuals of GSW of the 
right hand, an October 2004 letter advised the Veteran of the 
evidence necessary to substantiate a claim for service 
connection, and advised of his respective duties.  The 
content of this notice also complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claim was thereafter 
denied in the December 2004 rating decision and December 2005 
statement of the case.  Although the claim was not 
readjudicated following the Veteran's receipt of a notice 
concerning the bases for assigning ratings and effective 
dates in March 2006, since the Board has determined that the 
claim should be denied, the lack of such readjudication 
cannot be considered prejudicial to the Veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's service treatment records are not available, 
although the record does contain numerous morning reports 
that reflect that the Veteran sought treatment for various 
in-service medical problems over a period of several months 
in 1945.  The record also contains several lay witness 
statements from former fellow service members of the Veteran 
who recalled an episode when the Veteran was in the process 
of retrieving loose shells in the field and placing them in 
boxes, and a shell exploded in the Veteran's right hand.  
There is no indication that there are any outstanding 
pertinent documents or records that have not been obtained, 
or that are not adequately addressed in documents or records 
contained within the claims folder.  The Veteran has also not 
indicated any intention to provide additional evidence in 
support of his claims.  The Board further notes that since it 
has determined that new and material evidence has not been 
submitted to reopen the claim for service connection for 
residuals of GSW of the right hand, there is no duty to 
provide the Veteran with an examination and opinion as to 
this claim.  38 C.F.R. § 3.159(c) (2009).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA. See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

The record reflects that a rating decision in May 1975 denied 
service connection for residuals of GSW of the right hand, 
and that the Veteran did not file a notice of disagreement 
with that decision.  Accordingly, that decision became final.  
Thereafter, the Veteran filed an application to reopen the 
claim in December 1980, and a December 1980 rating decision 
denied the application to reopen.  (Although there was an 
additional determination following the December 1980 decision 
in April 1981, since it was not accompanied by a notice of 
appellate rights, the Board does not find that it can serve 
as a prior final denial.)  The record does not reflect that 
the Veteran filed a timely notice of disagreement with the 
December 1980 rating decision.  Accordingly, it also became 
final when the Veteran failed to perfect his appeal of that 
decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, his claim for service 
connection for residuals of GSW of the right hand may only be 
reopened if new and material evidence is submitted.

In this instance, since the most recent final denial of 
December 1980 denied the claim on the basis that the lay 
witness evidence was not sufficient to change the prior final 
denial, which denied the claim on the basis that residuals of 
GSW of the right hand had not been demonstrated in the 
record, the Board finds that new and material evidence would 
consist of medical evidence showing a current residual of GSW 
of the right hand and/or linking such disability to service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In this regard, additional evidence received since the most 
recent final denial in December 1980 consists solely of 
additional statements from the Veteran.  

However, the critical question for the purpose of reopening 
the claim was and remains whether medical evidence has been 
submitted that reflects residuals of GSW of the right hand 
and/or a relationship between such residuals and service, and 
although the Board appreciates the additional statements from 
the Veteran, such statements were already considered at the 
time of the previous final denial and are therefore 
cumulative in nature.  The Veteran also does not have the 
medical expertise to offer a medical opinion, nor does such 
evidence provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. 
App. 211, 214 (1995) (holding that where resolution of an 
issue turns on a medical matter, lay evidence, even if 
considered "new," may not serve as a predicate to reopen a 
previously denied claim).  

The Veteran has not described any current symptoms or 
disability of his right hand, and he denied receiving any 
medical treatment for his right hand.  He has stated only 
that his right hand was injured during service when a shell 
exploded in his hand.  This contention was considered by the 
RO in December 1980 and is not new. 

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for residuals of GSW of 
the right hand is not new and does not relate to an 
unestablished fact necessary to substantiate the claim and 
thus is not material.  It is also not material because it is 
essentially redundant of assertions maintained at the time of 
the previous final denial in December 1980, and does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of GSW of the 
right hand is not reopened.  


REMAND

With respect to the remaining issue of entitlement to service 
connection for scar of the index finger of the left hand, 
this claim was not previously denied and the Board is 
therefore permitted to consider all of the evidence of 
record, not just the evidence received since a previous final 
denial.  Consequently, the Board may consider not only the 
Veteran's statements, but the statements of his lay witnesses 
that substantiate an episode during service when the Veteran 
lacerated his left index finger while sharpening his bayonet, 
and required several stitches.  Thus, while the lay witnesses 
did not offer information regarding the nature and severity 
of the Veteran's left hand injury, they did offer information 
about the nature and extent of the left index injury that 
they were capable of observing.  The Veteran's statements are 
similarly probative of the manner he received the laceration, 
the requirement of stitches, and any residual scarring.  
Consequently, for all of the above reasons, the Board finds 
that the Veteran should be afforded an appropriate 
examination and etiological opinion with respect to this 
claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements for the Veteran 
to be afforded an appropriate 
examination of his left hand.  The 
Veteran's claims folder must be made 
available to the examiner for review 
and its availability should be noted in 
the opinion that is provided.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran has 
residual scarring or other disability 
that is related to an in-service 
laceration to his left index finger.  

A detailed rationale for any opinion 
should be provided.  

2.  Finally, readjudicate the remaining 
claim on appeal.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided a supplemental statement of 
the case, and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


